   Case 2:21-cv-00052-JRG Document 1 Filed 02/18/21 Page 1 of 4 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

SARAH MAIN,                                      §
INDIVIDUALLY AND ON BEHALF                       §
OF ALL OTHERS SIMILARLY                          §   CIVIL ACTION NO. 2:21-CV-00052
SITUATED                                         §
                                                 §
VS.                                              §   JURY DEMANDED
                                                 §
TIM ABLES TRUCKING                               §   FILED PURSUANT TO
COMPANY, LLC                                     §   29 U.S.C. §216(b)

            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

                                       INTRODUCTION

       1.      Pursuant to 29 USC § 207 (“FLSA”), the named plaintiff alleges violations of her

statutory employment right to receive overtime pay from Defendant, Tim Ables Trucking

Company, LLC (Hereinafter “Tim Ables Trucking”) as a result of Tim Ables Trucking’s failure

to pay Plaintiff and all those similarly situated employees overtime wages. Pursuant to 29 USC

§216 (b), the named plaintiff also seeks to represent all other similarly situated employees, as

described herein, who have not been paid overtime and to have this action certified as a collective

action. For herself and all those similarly situated, the named employee seeks unpaid overtime,

liquidated damages, all available equitable relief, attorney fees, and litigation expenses/costs,

including expert witness fees and expenses.

                                            PARTIES

       2.      Plaintiff, Sarah Main, is a resident of Kilgore, Gregg County, Texas. The Plaintiff

brings this action individually on her own behalf and, pursuant to §216(b) of the Fair Labor

Standards Act, as a representative of a class of individuals who are similarly situated and who have




PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 1 OF 4
   Case 2:21-cv-00052-JRG Document 1 Filed 02/18/21 Page 2 of 4 PageID #: 2




suffered the same or similar damages. Plaintiff’s consent to join this action is attached hereto as

Exhibit A.

       3.      Defendant, Tim Ables Trucking Company, LLC (“Tim Ables Trucking”) is a Texas

limited liability company and may be served through its registered agent for services of process:

Ross A. Skolnick, 1504 Colony Circle, Longview, Texas 75604.

                                 JURISDICTION AND VENUE

       4.      This court has jurisdiction by virtue of 28 USC §§ 1331, and 1391. The Defendant’s

Kilgore, Texas location is located within the Eastern District of Texas and the Court has subject

matter jurisdiction and personal jurisdiction to hear the case. See 29 U.S.C. 201, et seq.

                                               FACTS

       5.      Plaintiff was employed at Tim Ables Trucking as a truck dispatcher; however, the

work she did for Tim Ables Trucking was not exempt as defined under the FLSA. The evidence

at trial will show that Plaintiff was not paid overtime wages at one and one-half times her regular

hourly rate for all hours worked in excess of 40 hours in every work week.



       6.      Plaintiff believes and, therefore, allege that the failure of Tim Ables Trucking’s to

pay Plaintiff and all those similarly situated for overtime pay was intentional.

                                               CLAIMS

       7.      The Fair Labor Standards Act (29 U.S.C. § 201, et seq.) is commonly referred to as

“FSLA.” Among other things, the FSLA statutes and the regulations promulgated there under

govern the activities of the pay practices of employers involved in commerce. Plaintiff alleges

that the failure to pay Plaintiff and all those similarly situated for all hours worked is a direct

violation of the FLSA statutes and regulations. Additionally, Plaintiff alleges that the failure to




PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 2 OF 4
   Case 2:21-cv-00052-JRG Document 1 Filed 02/18/21 Page 3 of 4 PageID #: 3




pay Plaintiff and all those similarly situated one and one-half her regular rate for all hours worked

in excess of 40 hours in a work week is a direct violation of the FLSA statutes and regulations.

Plaintiff and all those similarly situated are entitled to receive the unpaid wages due her, liquidated

damages, costs, and attorneys’ fees.

                                     COLLECTIVE ACTION

       8.      Pursuant to 29 U.S.C. § 216 (b), Plaintiff Sarah Main brings this action in her

individual capacity and as a collective action. As alleged in detail elsewhere herein, Sarah Main

seeks this court's appointment and\or designation as representative of a class of similarly situated

employees of Tim Ables Trucking who were not paid for all overtime hours worked as described

herein. On information and belief, there are numerous safety supervisors who were not paid for

all overtime hours worked for Tim Ables Trucking as described herein. The questions of law and

fact are common to the class of similarly situated employees. The failure to pay its employees for

the overtime hours worked was common to all of Tim Ables Trucking dispatchers.

       9.      Sarah Main specifically requests that she be permitted to serve as a representative

of the affected class, and this action should be certified as a collective action pursuant to 29 U.S.C.

§ 216(b).

                                         JURY DEMAND

       10.     Plaintiff, individually and as a representative of the class, requests a jury trial.

                                               PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the class be certified and

that the Plaintiff and each member of the class recover from Tim Ables Trucking the following:

       1.      The unpaid wages due to Plaintiffs;
       2.      Liquidated damages authorized by the applicable statutes;
       3.      Unpaid wages due to all class members;
       4.      Liquidated damages to all class members;



PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 3 OF 4
   Case 2:21-cv-00052-JRG Document 1 Filed 02/18/21 Page 4 of 4 PageID #: 4




       5.      Court costs;
       6.      Attorneys’ fees; and
       7.      Such other and further relief as the Court deems just.




                                                     Respectfully submitted,


                                                     /s/ William S. Hommel, Jr.
                                                     William S. Hommel, Jr.
                                                     State Bar No. 09934250
                                                     bhommel@hommelfirm.com
                                                     Hommel Law Firm
                                                     5620 Old Bullard Road, Suite 115
                                                     Tyler, Texas 75703
                                                     903-596-7100 Telephone/Facsimile

                                                     ATTORNEY FOR PLAINTIFF
                                                     AND THE PUTATIVE CLASS
                                                     MEMBERS




PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 4 OF 4
